Citation Nr: 1437520	
Decision Date: 08/22/14    Archive Date: 08/27/14

DOCKET NO.  11-12 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Whether new and material evidence has been received in order to reopen the claim of entitlement to service connection for a bilateral ankle disorder, and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1963 to September 1965.

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office in Milwaukee, Wisconsin (RO), in which the RO denied the Veteran's request to reopen his claim for service connection for a bilateral ankle disorder because no new and material evidence had been received.

In April 2011, the Veteran testified at a hearing before a Decision Review Officer at the local RO.  A copy of the hearing transcript is of record and has been reviewed.

In addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA and VBMS reveals that, with the exception of VA treatment records dating from April 2009 to October 2012, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal. 


FINDINGS OF FACT

1.  In a final decision issued in February 2008, the Board denied the Veteran's request to reopen his service connection claim for a bilateral ankle disorder as new and material evidence had not been received, and advised him of the denial of his claim and of his appellate rights.

2.  Additional evidence received since the Board's February 2008 decision is cumulative or redundant of the evidence of record at the time of that decision and does not raise a reasonable possibility of substantiating the claim for service connection for a bilateral ankle disorder.


CONCLUSIONS OF LAW

1.  The February 2008 Board decision that determined that new and material evidence had not been received in order to reopen a claim of entitlement to service connection for a bilateral ankle disorder is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2003) [(2013)].

2.  New and material evidence has not been received to reopen the claim of entitlement to service connection for a bilateral ankle disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) .

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include (1) Veteran status, (2) existence of a disability, (3) a connection between a Veteran's service and the disability, (4) degree of disability, and (5) effective date of the disability.

Relevant to the Veteran's petition to reopen his claim of entitlement to service connection for a bilateral ankle disorder, the Court has held that the VCAA notice requirements in regard to new and material evidence claims require VA to send a specific notice letter to the claimant that (1) notifies him or her of the evidence and information necessary to reopen the claim (i.e., describes what is meant by new and material evidence), (2) identifies what specific evidence is required to substantiate the element or elements needed for service connection that were found insufficient in the prior denial on the merits, and (3) provides general VCAA notice for the underlying service connection claim.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable decision by the Agency of Original Jurisdiction (AOJ) on the claim for VA benefits.

Relevant to the claim adjudicated herein, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a November 2009 letter, sent prior to the initial December 2009 rating decision, advised the Veteran of the evidence and information necessary to substantiate his request to reopen his claim for service connection for a bilateral ankle disorder, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, the November 2009 letter advised the Veteran that his claim for service connection for a bilateral ankle disorder had been previously denied in a February 1971 rating decision (mailed in May of that year) because there was no evidence of a chronic injury or disability of either ankle shown, provided him with the definition of new and material evidence, and informed him of the evidence and information necessary to substantiate his underlying service connection claim.  Additionally, the November 2009 letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.

To the extent that the Veteran was not informed as to the date of the prior final denial in the November 2009 letter and other documents of record, the Board finds such error to be harmless as he was informed, most importantly, that there had been a prior denial, that it had been sent to him in May 1971, and he was provided the basis for the denial via November 2009 letter, December 2009 rating decision, and April 2011 statement of the case.  Moreover, the November 2009 letter advised him of the evidence needed to substantiate his claim to reopen, and the April 2011 statement of the case further provided the Veteran with the provisions 38 C.F.R. § 3.156, the regulation pertaining to new and material evidence.  Under these circumstances, the evidence of record reflects that a reasonable person could have been expected to understand the basis of the last prior final denial based on notice that was provided to him during the course of his appeal.  Therefore, the Board finds that VA's failure to provide the Veteran with adequate VCAA notice with respect to the date of the prior final denial did not affect the essential fairness of the adjudication of his claim and such error is harmless. Accordingly, the Board finds that VA has satisfied its duty to notify under the VCAA in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).

Relevant to the duty to assist, the Veteran's service treatment records, post-service VA treatment records, and records from the Social Security Administration (SSA) have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  In this regard, the Board also notes that a December 2011 Formal Finding on the Unavailability of Treatment Records indicated that there were no treatment records dated from 1970 available from the Milwaukee VA Medical Center (VAMC).  Prior to the Formal Finding, the RO notified the Veteran that such records were unavailable and offered him the opportunity to submit any such records, or other pertinent records, in his possession.  The Veteran has not response to that letter.  

The Veteran was afforded a VA examination in November 2012.  The Board notes that VA has no specific duty to conduct an examination with respect to the claims on appeal requiring the presentation of new and material evidence to reopen them.  See Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003) (holding that VA need not provide a medical examination or medical opinion until a claim is reopened). See also Woehlaert v. Nicholson, 21 Vet. App. 456 (holding that adequacy of VA medical examination mooted upon Board's determination that claimant not entitled to reopening of claim, and conduct of VA medical examination, when claimant had not presented new and material evidence).  Nevertheless, the Board finds that the VA examiner offered an etiological opinion as to the claimed disorder and based his conclusions on a review of the record, to include an interview with the Veteran and a full examination.  The VA examiner also offered an addendum opinion later that same month, elaborating on his findings.  Such opinions offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Consequently, the Board finds that the opinions proffered by the September 2012 VA examiner are sufficient to assist VA in deciding the request to reopen the claim for service connection for a bilateral ankle condition.

The Veteran also offered testimony before a DRO at a hearing in November 2011.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires that any Veterans Law Judge or Decision Review Officer (DRO) who chairs a hearing fulfill two duties to comply with the VCAA.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant, 23 Vet. App. at 488.

During the November 2011 hearing, the DRO enumerated the issue on appeal: whether new and material evidence has been received to reopen the Veteran's claim for service connection for a bilateral ankle disorder.  Also, the DRO attempted to solicit information regarding any recent or past diagnoses concerning the Veteran's claimed bilateral ankle disorder, to include the Veteran's allegations relating to the onset and symptomatology of his claimed condition.  In addition, the Veteran detailed his post-service treatment history, identifying only some possible treatment of his ankles in or around 1970 at the Milwaukee VAMC.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  Id. at 497.  As such, the Board finds that, consistent with Bryant, the DRO complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

Thus, the Board finds that VA has fully satisfied the duty to assist. In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Historically, the Veteran's claim for service connection for a bilateral ankle disorder was originally denied by the RO in May 1971 because there was no medical evidence that the veteran had a current diagnosis of a disability for VA purposes.  The relevant evidence of record at the time of the August 1971 rating decision consisted of the veteran's service medical records, a transcript of a May 1971 hearing before the RO, and a June 1971 special orthopedic examination report.  The Veteran did not appeal the RO's August 1971 rating decision.

In February 2003, the Veteran filed a request to reopen his service connection claim for a bilateral ankle disorder.  The RO denied his request to reopen, and the Veteran appealed the denial to the Board.  By a decision issued in February 2008, the Board also denied the Veteran's request to reopen his claim for service connection for a bilateral ankle disorder because no new and material evidence had been received since the May 1971 rating decision.  Specifically, the Board concluded that while recently received evidence may have been new, it was not material because the evidence still failed to show that the veteran has a current bilateral ankle disability.  At the time of such decision, the Board considered a 1976 VA special surgical and orthopedic examination report, a June 2003 VA examination report, and multiple Social Security Administration (SSA) disability records.  The May 1976 VA special surgical and orthopedic examination report stated that the veteran's ankles were not remarkable and gave no relevant diagnosis.  The June 2003 VA examination report gave a diagnosis of bilateral ankle sprains which were resolved without any residual effects.  While the SSA records included numerous medical reports, none of them discussed the veteran's bilateral ankles.  Accordingly, the Board concluded that none of the new evidence had shown that the Veteran has a current ankle disability for VA purposes and this did not raise a reasonable possibility of substantiating the veteran's claim.

In February 2008, the Board provided the Veteran with notice of the decision, along with his appellate rights.  A notice of appeal was not filed as to that issue and the Veteran did not request reconsideration of the Board's decision.  Therefore, the February 2008 Board decision that denied the Veteran's request to reopen the claim of service connection for a bilateral ankle disorder is final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2004) [(2013)].

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Here, the evidence received since the time of the Board's February 2008 decision includes statements from the Veteran, additional SSA records, VA treatment records from May 2009 to October 2012, and a September 2012 VA examination report and addendum opinion to that report.

The Veteran's most recent statements include allegations concerning the onset of his bilateral ankle injury in-service and general and vague claims of continued ankle problems.  See May 2010 Notice of Disagreement, April 2011 Form 9.  Additionally, at the November 2011 hearing, the Veteran testified as to the onset of his claimed bilateral ankle condition, his need to wear a brace on his left ankle, and his difficulty walking due to his ankles.  These statements, however, are duplicative of statements made previously by the Veteran.  The Veteran's SSA records, some of which were previously included in the record, show that he was awarded disability benefits for chronic obstructive pulmonary disease and chronic pulmonary insufficiency.  The SSA records, however, similarly contain no mention of any complaints, treatment, or diagnoses of a bilateral ankle disability.  To the extent that this evidence is duplicative of what was previously in the record, it is not new.  Also, because none of this evidence addresses the issue of a current bilateral ankle disability, it is not material and so provides no basis to reopen the Veteran's claim.

While new, VA treatment records from May 2009 to October 2012 and the September 2012 VA examination report and addendum opinion are also not material.  VA treatment records disclose no complaints, treatment, or diagnoses of a bilateral ankle condition.  At most, VA treatment records show that the Veteran suffered a stroke in September 2006 with left side residuals and that, although the Veteran is able to walk, he uses a cane and a brace as a result.  See April 13, 2009 VA Treatment Record.  A June 4, 2010 VA treatment record indicates that the Veteran experienced some increased left ankle immobility, but it was surmised that a nurse put his brace on too tightly; no diagnoses or assessment of a bilateral ankle disorder was noted.  In September 2012, the Veteran underwent VA examination of his ankles.  The examiner noted that the Veteran sustained mild ankle sprains in service, VA examinations in 1971 and 1976 found the Veteran's ankles to be normal and without residual problems, x-rays were normal, and a 2003 VA examination found that the Veteran's subjective complaints of bilateral ankle pain were not related to service (which also, notably, diagnosed the Veteran with "bilateral ankle sprains, resolved without any residual effects.")  The examiner also noted the Veteran's stroke in 2006 and VA treatment records showing that the stroke resulted in left side residuals which make walking difficult for the Veteran.  In addition, the Veteran reported to the 2012 examiner no ankle issues at the time of the examination except for limited function in his left ankle due to the stroke.  From this and more, the examiner concluded that there was no evidence of an ankle condition in either the Veteran's right or left ankle.  As none of the recent VA treatment records or the 2012 VA examination report or addendum provides evidence of a current bilateral ankle disability, this evidence, too, is immaterial and affords no ground to reopen the Veteran's claim.

As explained above, the newly received evidence does not relate to an unestablished fact necessary to substantiate the claim or raise a reasonable possibility of substantiating the claim, as it does not indicate that the Veteran has a current bilateral ankle disability.  The lack of a current disability was precisely the reason the claim was denied in 1971 by the RO, and why the Board denied the reopening of the claim in 2008.  To successfully reopen the claim, the Veteran must show a current disability; he has not.  

In addition, the Board has considered whether, as a layperson, the Veteran is competent to render a diagnosis on this matter.  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d 1372, at 1376-77. 

The Board notes, however, that in this appeal, the Veteran is not competent to diagnose himself with a bilateral ankle disability underlying his own complaints.  Such involves non-observable processes outside the realm of the common knowledge of a lay person.  See Jandreau, 492 F.3d at 1377.  Consequently, his statements provide no support for his request to reopen his claim. 

To the extent the Veteran's assertions of continued problems describes pain, pain alone is not a disability for the purpose of VA disability compensation.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (pain alone without a diagnosed or identifiable underlying disability does not in and of itself constitute a disability for which service connection may be granted).

Therefore, based on the foregoing reasons, the Board finds that new and material evidence has not been received and, accordingly, the claim of entitlement to service connection for a bilateral ankle disorder is not reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  


ORDER

As new and material evidence has not been received, the previously denied claim of entitlement to service connection for a bilateral ankle disability is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


